                  Case 1:20-cr-00689-GHW Document 35 Filed 03/16/21 Page 1 of 1

                                                                                        USDC SDNY
MEMORANDUM ENDORSED                                                                     DOCUMENT
                                                                                        ELECTRONICALLY FILED
                                                                                        DOC #:
                                                                                        DATE FILED: 3/16/2021




 Application granted. The Court's March 3, 2021 order modifying the conditions of Ms. Bourdier's supervised release is vacated. The
 conditions of the defendant's pretrial release are modified as follows: the defendant may travel from New York to Miami, FL on March
 20, 2021; she must return to New York no later than March 26, 2021. All other conditions of the defendant's pretrial release remain in
 full force and effect, including without limitation, the restriction on communications between the defendant and her co-defendant.
 The Clerk of Court is directed to terminate the motion pending at Dkt. No. 34.

 SO ORDERED
 March 16, 2021
